The determination of the State Liquor Authority, insofar as it finds petitioner guilty of the violation charged, is confirmed. From the record, however, it would appear that the licensee, who has operated the premises since 1950, has never before been charged with any violation of the Alcoholic Beverage Control Law in connection therewith. If the record is correct, it may well be that the punishment imposed is excessive and an abuse of discretion (Civ. Prac. Act, § 1296, subd. 5-a). The proceeding is therefore remitted to the Authority for a reconsideration of the order directing a suspension of the license for 10 days and, as so modified, the determination is unanimously confirmed. Settle order on notice. Concur— Botein, J. P., Rabin, Frank, Valente and Bergan, JJ.